Citation Nr: 0425230	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to payment of educational benefits under 
Chapter 30, Title 38, United States Code for the veteran's 
participation in a training program from August 10, 2001 to 
December 20, 2001.  

2.  Entitlement to an extension of the veteran's basic 10-
year period of eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code, (Montgomery GI Bill), beyond the 
adjusted delimiting date of May 16, 2002.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge in April 2004.  A transcript of his hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1. The veteran served on active duty from August 2, 1988 to 
May 15, 1992.  

2.  The veteran's application for Chapter 30 education 
benefits (VA Form 22-1990) was received in December 2002.  

3.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on May 16, 2002.  

4. The veteran did not serve a later period of active duty 
nor was he prevented from pursuing or completing a program of 
education due to disability.  


CONCLUSIONS OF LAW

1.  The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
a course of training from August 2001 to December 2001, have 
not been met.  38 C.F.R. §§ 21.1029(b); 21.7131(a) (2003).  

2.  The criteria for extension of the applicable delimiting 
date for receiving education assistance benefits under 
Chapter 30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's application for VA education benefits was 
received by the RO in December 2002.  The veteran indicated 
that he had started his training on August 10, 2001.  

In a February 2003 letter the RO notified the veteran that he 
was entitled to VA education benefits.  The RO indicated that 
the veteran was entitled to 31 months and 21 days of 
education benefits and that such benefits must be used prior 
to May 16, 2002.  

In March 2003 the veteran disagreed with the RO's finding and 
requested that he be reimbursed for 10 months of educational 
benefits because he had been enrolled at the time he was 
informed that his benefits had expired.  He requested a two-
year extension of his educational benefits.  He noted that he 
had never been informed that there was a deadline for using 
his educational benefits.  

In his May 2003 Substantive Appeal, the veteran additionally 
requested that educational benefits be authorized for he 
period from August 10, 2001.  He included an enrollment 
certification reflecting an enrollment date of August 10, 
2001.  

At his April 2004 hearing, the veteran testified that when he 
began his program of training, he had not been aware that he 
was entitled to VA educational benefits.  He also indicated 
that when he was discharged he did not know that he had only 
10 years to use his education benefits.  

The veteran stated that he had been paid for the period 
beginning in December 2001, but that he had actually begun 
his training in August of that year.  He indicated that he 
would complete his course of training in either June or 
December 2004 and  requested an extension of his benefits.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
made several amendments to the law governing certain VA 
claims, to include re-defining VA's duty-to-assist and 
notification obligations.  

However, it does not appear that these changes are applicable 
to claims such as the one decided herein.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Appellants Claims (Court) held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by the VCAA).  As well, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
30).  

In any event, the record reflects that the appellant was 
provided with notice of the RO's determination in his claim, 
and was provided with a Statement of the Case in March 2003 
which provided adequate notification of the information and 
evidence necessary to substantiate his claim.  

A Supplemental Statement of the Case was issued in August 
2003, which also provided notification of the information and 
evidence necessary to substantiate the claim.  

The Board notes that the appellant was not specifically 
advised of what evidence VA would obtain for him and of what 
evidence he was responsible for submitting, or that he should 
submit relevant evidence in his possession.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

However, the instant case turns on the veteran's date of 
discharge and the date his claim for VA education benefits 
was received, matters that are not in dispute.  Since the 
veteran has been notified of the basis for the denial of his 
claim and of the law and regulations pertaining to the issue 
before the Board, and as the relevant evidence in this case 
is undisputed and it is the law which is dispositive in this 
matter, the Board finds that the appellant has not been 
prejudiced by any deficiency in the notice provided to him 
pursuant to 38 U.S.C.A. § 5103(a).  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Nor has the appellant been prejudiced by any failure to 
assist him in obtaining evidence in connection with the 
instant claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim); DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001).  



III.  Analysis

i.  Education Benefits for the Period from August to December 
2001

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before VA receives the 
appellant's claim; (3) the effective date of the approval of 
the course.  38 C.F.R. § 21.7131(a) (2003).  

In this case, the veteran argues that he was unaware that he 
was eligible for VA education benefits and that he submitted 
his claim after he had been apprised of his eligibility.  

While sympathetic to the appellant's contentions, the Board 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 7104(a) 
(West 2002).  These regulations provide, in this case, that 
said benefits are only available during the year prior to the 
receipt of appellant's application for benefits or the 
institution's certification of enrollment, whichever is 
later.  38 C.F.R. § 21.7131(a) (2003).  Here, as the 
veteran's claim for educational benefits under Chapter 30 was 
first received by the RO on December 20, 2002, he could not 
be eligible for VA education benefits prior to December 20, 
2001.  

Consequently, the periods of enrollment from August to 
December 2001 are not subject to retroactive payment of 
benefits, as payments could not commence until at least 
December 20, 2001.  The regulations provide no exceptions to 
the commencement date limitations that apply to this case.  

Therefore, the Board finds that entitlement to educational 
benefits for the above period is precluded by law.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ii.  Extension of Delimiting Date for Education Benefits

The veteran requests an extension of the delimiting date for 
receiving education assistance benefits under Chapter 30, 
Title 38, United States Code.  He argues that he was not 
aware that he had a limited time to use his education 
benefits.  

However, as noted, the essential facts regarding this matter 
are not in dispute.  The veteran does not contend, and the 
record does not suggest findings other than to indicate that 
he entered active military duty on August 2, 1988, and was 
May 15, 1992.  His claim for educational benefits was 
received in December 2002.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. § 21.7040 (2003).  

VA law provides, generally, that basic educational assistance 
or supplemental educational assistance will not be provided 
to a veteran or service member beyond 10 years from the later 
of the date of the veteran's last discharge or release from a 
period of active duty of 90 days or more of continuous 
service; or the date of the veteran's last discharge or 
release from a shorter period of active duty if the discharge 
or release is because of a service-connected disability, a 
medical condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  38 
U.S.C.A. § 3031; 38 C.F.R. § 21.7050 (2003).  Accordingly, 
the RO thus properly established May 16, 2002 as the 
delimiting date for the appellant's educational benefit.  

Regulations also provide that VA shall grant an extension of 
the applicable delimiting period when the veteran applies for 
an extension within the time specified and the veteran was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  38 C.F.R. § 
21.7051(a)(2).  

The regulations do not authorize extension of a delimiting 
period for education benefits for any reason other than 
medical infeasibility.  In this case, the veteran does not 
contend, and the evidence does not indicate that he served a 
later period of active duty, nor was he prevented from 
pursuing or completing his program of education prior to the 
established delimiting date due to a disability.  

Accordingly, the Board concludes that the appellant's 
delimiting date for chapter 30, Title 38, United States Code, 
educational assistance benefits was properly established, and 
the criteria for an extension of the delimiting date are not 
met.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Entitlement to payment of educational benefits under Chapter 
30, Title 38, United States Code for a course of training 
from August to December 2001 is denied.  

An extension of the delimiting date for education assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



